Citation Nr: 1449356	
Decision Date: 11/06/14    Archive Date: 11/12/14

DOCKET NO.  12-19 401	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to a total disability rating for compensation purposes based on individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

A. Budd, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1967 to March 1971.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  The Veteran testified before the undersigned Veterans Law Judge (VLJ) at a hearing in May 2013.  A transcript of that hearing is of record.  

The appeal is REMANDED to the agency of original jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

When VA undertakes to provide a VA exam or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v Nicholson, 21 Vet. App. 303 (2007).  A VA examination was conducted in connection with the Veteran's TDIU claim in November 2010.  Unfortunately, although the examiner noted that the Veteran's disabilities had the effect on his occupational activities of decreased manual dexterity and pain, the examiner did not provide an opinion as to the Veteran's employability.  Moreover, the examiner listed diagnoses of hypertension, hyperlipidemia, essential tremor, and degenerative disc disease of the lumbar spine.  The Veteran is currently not service-connected for hypertension, hyperlipidemia, or degenerative disc disease of the lumbar spine, meaning that consideration of those disabilities in discussing the Veteran's employability is not appropriate.  As the record now reflects that the Veteran is unemployed, a new examination should be obtained upon remand.  

The claims folder should also be updated to include VA treatment records compiled since July 2011.  See 38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain all treatment records for the Veteran from the VA Medical Center in Saginaw, Michigan, and all associated outpatient clinics, dated from July 6, 2011 to the present.  If any records cannot be obtained after reasonable efforts have been made, notify the Veteran and allow him the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).  All attempts to obtain the records must be documented in the claims file.

2.  Thereafter, schedule the Veteran for a VA examination in connection with his claim for a TDIU.  The claims folder must be reviewed in conjunction with the examination.  All appropriate testing must be performed.   

The examiner is requested to provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's service-connected disabilities, considered in combination, preclude his ability to obtain or retain substantially gainful employment consistent with his educational and occupational history, without regard to his age or nonservice-connected disabilities.  

The examiner is informed that the Veteran is currently service-connected for bilateral hearing loss; tremor involving the left upper extremity associated with Parkinson's disease; Parkinson's disease with tremor involving the right upper extremity; tinnitus; and bilateral facial hypomimia associated with Parkinson's disease.  

A full and complete rationale for any opinion expressed is required.    

3.  After completing the above development, re-adjudicate the issue on appeal.  If the benefit sought remains denied, issue a supplemental statement of the case and afford the Veteran an appropriate opportunity to respond.  The case should then be returned to the Board.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



